19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 1 of 48


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 )
 In re:                                          )   Chapter 11
                                                 )
 WINDSTREAM BUSINESS HOLDINGS,                   )   Case No. 19-22310 (RDD)
 LLC,                                            )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 WINDSTREAM HOLDINGS, INC.,                      )   Case No. 19-22312 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ALLWORX CORP,                                   )   Case No. 19-22345 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 AMERICAN TELEPHONE COMPANY,                     )   Case No. 19-22349 (RDD)
 LLC,                                            )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ARC NETWORKS, INC.,                             )   Case No. 19-22362 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 2 of 48


                                                 )
 In re:                                          )   Chapter 11
                                                 )
 A.R.C. NETWORKS, INC.,                          )   Case No. 19-22338 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ATX COMMUNICATIONS, INC.,                       )   Case No. 19-22368 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ATX LICENSING, INC.,                            )   Case No. 19-22371 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ATX TELECOMMUNICATIONS                          )   Case No. 19-22377 (RDD)
 SERVICES OF VIRGINIA, LLC,                      )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BIRMINGHAM DATA LINK, LLC,                      )   Case No. 19-22382 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 3 of 48


                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BOB, LLC,                                       )   Case No. 19-22387 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BOSTON RETAIL PARTNERS LLC,                     )   Case No. 19-22392 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BRIDGECOM HOLDINGS, INC.,                       )   Case No. 19-22403 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BRIDGECOM INTERNATIONAL, INC.,                  )   Case No. 19-22408 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BRIDGECOM SOLUTIONS GROUP, INC.,                )   Case No. 19-22428 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 4 of 48


                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BROADVIEW NETWORKS, INC.,                       )   Case No. 19-22456 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BROADVIEW NETWORKS OF                           )   Case No. 19-22440 (RDD)
 MASSACHUSETTS, INC.,                            )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BROADVIEW NETWORKS OF VIRGINIA,                 )   Case No. 19-22454 (RDD)
 INC.,                                           )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BROADVIEW NP ACQUISITION CORP.,                 )   Case No. 19-22461 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BUFFALO VALLEY MANAGEMENT                       )   Case No. 19-22463 (RDD)
 SERVICES, INC.,                                 )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 5 of 48


                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BUSINESS TELECOM OF VIRGINIA, INC.,             )   Case No. 19-22466 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BUSINESS TELECOM, LLC,                          )   Case No. 19-22469 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 BV-BC ACQUISITION CORPORATION,                  )   Case No. 19-22471 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CAVALIER IP TV, LLC,                            )   Case No. 19-22474 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CAVALIER SERVICES, LLC,                         )   Case No. 19-22313 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 6 of 48


                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CAVALIER TELEPHONE MID-ATLANTIC,                )   Case No. 19-22315 (RDD)
 L.L.C.,                                         )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CAVALIER TELEPHONE, L.L.C.,                     )   Case No. 19-22317 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CCL HISTORICAL, INC.,                           )   Case No. 19-22319 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CHOICE ONE COMMUNICATIONS                       )   Case No. 19-22322 (RDD)
 OF CONNECTICUT INC.,                            )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CHOICE ONE COMMUNICATIONS                       )   Case No. 19-22324 (RDD)
 OF MAINE INC.,                                  )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 7 of 48


                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CHOICE ONE COMMUNICATIONS                       )   Case No. 19-22326 (RDD)
 OF MASSACHUSETTS INC.,                          )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CHOICE ONE COMMUNICATIONS                       )   Case No. 19-22329 (RDD)
 OF NEW YORK INC.,                               )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CHOICE ONE COMMUNICATIONS                       )   Case No. 19-22331 (RDD)
 OF OHIO INC.,                                   )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CHOICE ONE COMMUNICATIONS                       )   Case No. 19-22332 (RDD)
 OF PENNSYLVANIA INC.,                           )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CHOICE ONE COMMUNICATIONS                       )   Case No. 19-22335 (RDD)
 OF RHODE ISLAND INC.,                           )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 8 of 48


                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CHOICE ONE COMMUNICATIONS                       )   Case No. 19-22341 (RDD)
 RESALE L.L.C.,                                  )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CHOICE ONE COMMUNICATIONS                       )   Case No. 19-22339 (RDD)
 OF VERMONT INC.,                                )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CHOICE ONE OF NEW HAMPSHIRE, INC.,              )   Case No. 19-22344 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CINERGY COMMUNICATIONS                          )   Case No. 19-22353 (RDD)
 COMPANY OF VIRGINIA, LLC,                       )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CONESTOGA ENTERPRISES, INC.,                    )   Case No. 19-22356 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 9 of 48


                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CONESTOGA MANAGEMENT                            )   Case No. 19-22358 (RDD)
 SERVICES, INC.,                                 )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CONESTOGA WIRELESS COMPANY,                     )   Case No. 19-22360 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CONNECTICUT BROADBAND, LLC,                     )   Case No. 19-22363 (RDD)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CONNECTICUT TELEPHONE &                         )   Case No. 19-22365 (RDD)
 COMMUNICATION SYSTEMS, INC.,                    )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 CONVERSENT COMMUNICATIONS                       )   Case No. 19-22366 (RDD)
 LONG DISTANCE, LLC,                             )
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 10 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CONVERSENT COMMUNICATIONS                        )   Case No. 19-22369 (RDD)
 OF CONNECTICUT, LLC,                             )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CONVERSENT COMMUNICATIONS                        )   Case No. 19-22372 (RDD)
 OF MAINE, LLC,                                   )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CONVERSENT COMMUNICATIONS                        )   Case No. 19-22375 (RDD)
 OF MASSACHUSETTS, INC.,                          )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CONVERSENT COMMUNICATIONS                        )   Case No. 19-22378 (RDD)
 OF NEW HAMPSHIRE, LLC,                           )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CONVERSENT COMMUNICATIONS                        )   Case No. 19-22380 (RDD)
 OF NEW JERSEY, LLC,                              )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 11 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CONVERSENT COMMUNICATIONS                        )   Case No. 19-22384 (RDD)
 OF NEW YORK, LLC,                                )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CONVERSENT COMMUNICATIONS                        )   Case No. 19-22386 (RDD)
 OF PENNSYLVANIA, LLC,                            )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. 84-147309                           )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CONVERSENT COMMUNICATIONS                        )   Case No. 19-22388 (RDD)
 OF RHODE ISLAND, LLC,                            )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CONVERSENT COMMUNICATIONS                        )   Case No. 19-22391 (RDD)
 OF VERMONT, LLC,                                 )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CONVERSENT COMMUNICATIONS                        )   Case No. 19-22394 (RDD)
 RESALE L.L.C.,                                   )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 12 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CORECOMM-ATX, INC.,                              )   Case No. 19-22401 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CORECOMM COMMUNICATIONS, LLC,                    )   Case No. 19-22399 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CTC COMMUNICATIONS                               )   Case No. 19-22405 (RDD)
 CORPORATION,                                     )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 CTC COMMUNICATIONS OF VIRGINIA,                  )   Case No. 19-22407 (RDD)
 INC.,                                            )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 D&E COMMUNICATIONS, LLC,                         )   Case No. 19-22411 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 13 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 D&E MANAGEMENT SERVICES, INC.,                   )   Case No. 19-22414 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 D&E NETWORKS, INC.,                              )   Case No. 19-22417 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 D&E WIRELESS, INC.,                              )   Case No. 19-22419 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 DELTACOM, LLC,                                   )   Case No. 19-22423 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 EARTHLINK BUSINESS, LLC,                         )   Case No. 19-22427 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 14 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 EARTHLINK CARRIER, LLC,                          )   Case No. 19-22430 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 EQUITY LEASING, INC.,                            )   Case No. 19-22432 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 EUREKA BROADBAND CORPORATION,                    )   Case No. 19-22435 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 EUREKA HOLDINGS, LLC,                            )   Case No. 19-22437 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 EUREKA NETWORKS, LLC,                            )   Case No. 19-22438 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 15 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 EUREKA TELECOM, INC.,                            )   Case No. 19-22445 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 EUREKA TELECOM OF VA, INC.,                      )   Case No. 19-22442 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 GEORGIA WINDSTREAM, LLC,                         )   Case No. 19-22447 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 HEART OF THE LAKES CABLE                         )   Case No. 19-22451 (RDD)
 SYSTEMS, INC.,                                   )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 INFOCORE, INC.,                                  )   Case No. 19-22314 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 16 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 INFO-HIGHWAY INTERNATIONAL, INC.,                )   Case No. 19-22321 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 INFOHIGHWAY COMMUNICATIONS                       )   Case No. 19-22318 (RDD)
 CORPORATION,                                     )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 INFOHIGHWAY OF VIRGINIA, INC.,                   )   Case No. 19-22325 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 INTELLIFIBER NETWORKS, LLC,                      )   Case No. 19-22328 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 IOWA TELECOM DATA SERVICES, L.C.,                )   Case No. 19-22330 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 17 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 IOWA TELECOM TECHNOLOGIES, LLC,                  )   Case No. 19-22333 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 IWA SERVICES, LLC,                               )   Case No. 19-22336 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 KDL HOLDINGS, LLC,                               )   Case No. 19-22337 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 LDMI TELECOMMUNICATIONS, LLC,                    )   Case No. 19-22342 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 LIGHTSHIP TELECOM, LLC,                          )   Case No. 19-22346 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 18 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 MASSCOMM, LLC,                                   )   Case No. 19-22347 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 MCLEODUSA INFORMATION SERVICES                   )   Case No. 19-22350 (RDD)
 LLC,                                             )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 MCLEODUSA PURCHASING, LLC,                       )   Case No. 19-22352 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 MCLEODUSA TELECOMMUNICATIONS                     )   Case No. 19-22355 (RDD)
 SERVICES, L.L.C.,                                )
                   Debtor.                        )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 MPX, INC.,                                       )   Case No. 19-22357 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 19 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 NASHVILLE DATA LINK, LLC,                        )   Case No. 19-22361 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 NETWORK TELEPHONE, LLC,                          )   Case No. 19-22364 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 NORLIGHT TELECOMMUNICATIONS                      )   Case No. 19-22367 (RDD)
 OF VIRGINIA, LLC,                                )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 OKLAHOMA WINDSTREAM, LLC,                        )   Case No. 19-22370 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 OPEN SUPPORT SYSTEMS, LLC,                       )   Case No. 19-22373 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 20 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 PAETEC COMMUNICATIONS OF                         )   Case No. 19-22376 (RDD)
 VIRGINIA, LLC,                                   )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 PAETEC COMMUNICATIONS, LLC,                      )   Case No. 19-22311 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 PAETEC HOLDING, LLC,                             )   Case No. 19-22381 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 PAETEC ITEL, L.L.C.,                             )   Case No. 19-22385 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 PAETEC REALTY LLC,                               )   Case No. 19-22389 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd    Doc 3      Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 21 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 PAETEC, LLC,                                     )   Case No. 19-22393 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 PCS LICENSES, INC.,                              )   Case No. 19-22396 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 PROGRESS PLACE REALTY                            )   Case No. 19-22398 (RDD)
 HOLDING COMPANY, LLC,                            )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 REVCHAIN SOLUTIONS, LLC,                         )   Case No. 19-22402 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 SM HOLDINGS, LLC,                                )   Case No. 19-22406 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 22 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 SOUTHWEST ENHANCED NETWORK                       )   Case No. 19-22409 (RDD)
 SERVICES, LLC,                                   )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 TALK AMERICA OF VIRGINIA, LLC,                   )   Case No. 19-22412 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 TALK AMERICA, LLC,                               )   Case No. 19-22416 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 TELEVIEW, LLC,                                   )   Case No. 19-22420 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 TEXAS WINDSTREAM, LLC,                           )   Case No. 19-22316 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd    Doc 3      Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 23 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 THE OTHER PHONE COMPANY, LLC,                    )   Case No. 19-22323 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 TRINET, LLC,                                     )   Case No. 19-22327 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 TRUCOM CORPORATION,                              )   Case No. 19-22334 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US LEC COMMUNICATIONS LLC,                       )   Case No. 19-22340 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US LEC OF ALABAMA LLC,                           )   Case No. 19-22343 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 24 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US LEC OF FLORIDA LLC,                           )   Case No. 19-22348 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US LEC OF GEORGIA LLC,                           )   Case No. 19-22351 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US LEC OF MARYLAND LLC,                          )   Case No. 19-22379 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US LEC OF NORTH CAROLINA LLC,                    )   Case No. 19-22383 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US LEC OF PENNSYLVANIA LLC,                      )   Case No. 19-22395 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 25 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US LEC OF SOUTH CAROLINA LLC,                    )   Case No. 19-22404 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US LEC OF TENNESSEE LLC,                         )   Case No. 19-22410 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US LEC OF VIRGINIA LLC,                          )   Case No. 19-22415 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US XCHANGE INC.,                                 )   Case No. 19-22455 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US XCHANGE OF ILLINOIS, L.L.C.,                  )   Case No. 19-22425 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 26 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US XCHANGE OF INDIANA, L.L.C.,                   )   Case No. 19-22436 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US XCHANGE OF MICHIGAN, L.L.C.,                  )   Case No. 19-22443 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 US XCHANGE OF WISCONSIN, L.L.C.,                 )   Case No. 19-22450 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 VALOR TELECOMMUNICATIONS                         )   Case No. 19-22460 (RDD)
 OF TEXAS, LLC,                                   )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WAVETEL NC LICENSE CORPORATION,                  )   Case No. 19-22465 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 27 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WIN SALES & LEASING, INC.,                       )   Case No. 19-22470 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM ACCUCOMM                              )   Case No. 19-22472 (RDD)
 NETWORKS, LLC,                                   )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM ACCUCOMM                              )   Case No. 19-22475 (RDD)
 TELECOMMUNICATIONS, LLC,                         )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM ALABAMA, LLC,                         )   Case No. 19-22478 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM ARKANSAS, LLC,                        )   Case No. 19-22483 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 28 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM BUFFALO VALLEY, INC.,                 )   Case No. 19-22487 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM BV HOLDINGS, LLC,                     )   Case No. 19-22494 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM CAVALIER, LLC,                        )   Case No. 19-22500 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM COMMUNICATIONS                        )   Case No. 19-22424 (RDD)
 KERRVILLE, LLC,                                  )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM COMMUNICATIONS                        )   Case No. 19-22429 (RDD)
 TELECOM, LLC,                                    )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3   Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                        Pg 29 of 48


                                 )
 In re:                          )               Chapter 11
                                 )
 WINDSTREAM COMMUNICATIONS, LLC, )               Case No. 19-22433 (RDD)
                                 )
                      Debtor.    )
                                 )
 Tax I.D. No. XX-XXXXXXX         )
                                 )
 In re:                          )               Chapter 11
                                 )
 WINDSTREAM CONCORD TELEPHONE,   )               Case No. 19-22439 (RDD)
 LLC,                            )
                                 )
                      Debtor.    )
                                 )
 Tax I.D. No. XX-XXXXXXX         )
                                 )
 In re:                          )               Chapter 11
                                 )
 WINDSTREAM CONESTOGA, INC.,     )               Case No. 19-22446 (RDD)
                                 )
                      Debtor.    )
                                 )
 Tax I.D. No. XX-XXXXXXX         )
                                 )
 In re:                          )               Chapter 11
                                 )
 WINDSTREAM CTC INTERNET         )               Case No. 19-22448 (RDD)
 SERVICES, INC.,                 )
                                 )
                      Debtor.    )
                                 )
 Tax I.D. No. XX-XXXXXXX         )
                                 )
 In re:                          )               Chapter 11
                                 )
 WINDSTREAM D&E SYSTEMS, LLC,    )               Case No. 19-22452 (RDD)
                                 )
                      Debtor.    )
                                 )
 Tax I.D. No. XX-XXXXXXX         )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 30 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM D&E, INC.,                            )   Case No. 19-22457 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM DIRECT, LLC,                          )   Case No. 19-22459 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM EAGLE HOLDINGS LLC,                   )   Case No. 19-22464 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. N/A                                 )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM EAGLE SERVICES, LLC,                  )   Case No. 19-22467 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM EN-TEL, LLC,                          )   Case No. 19-22390 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 31 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM FINANCE CORP,                         )   Case No. 19-22397 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM FLORIDA, LLC,                         )   Case No. 19-22413 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM GEORGIA                               )   Case No. 19-22418 (RDD)
 COMMUNICATIONS, LLC,                             )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM GEORGIA TELEPHONE,                    )   Case No. 19-22422 (RDD)
 LLC,                                             )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM GEORGIA, LLC,                         )   Case No. 19-22426 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 32 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM HOLDING OF                            )   Case No. 19-22431 (RDD)
 THE MIDWEST, INC.,                               )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM IOWA                                  )   Case No. 19-22434 (RDD)
 COMMUNICATIONS, LLC,                             )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM IOWA-COMM, LLC,                       )   Case No. 19-22441 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM IT-COMM, LLC,                         )   Case No. 19-22444 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM KDL, LLC,                             )   Case No. 19-22449 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 33 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM KDL-VA, LLC,                          )   Case No. 19-22453 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM KENTUCKY EAST, LLC,                   )   Case No. 19-22458 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM KENTUCKY WEST, LLC,                   )   Case No. 19-22462 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM KERRVILLE LONG                        )   Case No. 19-22468 (RDD)
 DISTANCE, LLC,                                   )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM LAKEDALE LINK, INC.,                  )   Case No. 19-22473 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 34 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM LAKEDALE, INC.,                       )   Case No. 19-22477 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM LEASING, LLC,                         )   Case No. 19-22482 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM LEXCOM                                )   Case No. 19-22486 (RDD)
 COMMUNICATIONS, LLC,                             )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM LEXCOM                                )   Case No. 19-22491 (RDD)
 ENTERTAINMENT, LLC,                              )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM LEXCOM LONG                           )   Case No. 19-22498 (RDD)
 DISTANCE, LLC,                                   )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 35 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM LEXCOM WIRELESS,                      )   Case No. 19-22502 (RDD)
 LLC,                                             )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM MISSISSIPPI, LLC,                     )   Case No. 19-22504 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM MISSOURI, LLC,                        )   Case No. 19-22506 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM MONTEZUMA, LLC,                       )   Case No. 19-22508 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM NEBRASKA, INC,                        )   Case No. 19-22510 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 36 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM NETWORK SERVICES                      )   Case No. 19-22511 (RDD)
 OF THE MIDWEST, INC.,                            )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM NEW YORK, INC.,                       )   Case No. 19-22512 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM NORLIGHT, LLC,                        )   Case No. 19-22513 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM NORTH CAROLINA, LLC,                  )   Case No. 19-22514 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM NORTHSTAR, LLC,                       )   Case No. 19-22515 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3   Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                        Pg 37 of 48


                                 )
 In re:                          )               Chapter 11
                                 )
 WINDSTREAM NTI, LLC,            )               Case No. 19-22516 (RDD)
                                 )
                      Debtor.    )
                                 )
 Tax I.D. No. XX-XXXXXXX         )
                                 )
 In re:                          )               Chapter 11
                                 )
 WINDSTREAM NUVOX ARKANSAS, LLC, )               Case No. 19-22517 (RDD)
                                 )
                      Debtor.    )
                                 )
 Tax I.D. No. XX-XXXXXXX         )
                                 )
 In re:                          )               Chapter 11
                                 )
 WINDSTREAM NUVOX ILLINOIS, LLC, )               Case No. 19-22518 (RDD)
                                 )
                      Debtor.    )
                                 )
 Tax I.D. No. XX-XXXXXXX         )
                                 )
 In re:                          )               Chapter 11
                                 )
 WINDSTREAM NUVOX INDIANA, LLC,  )               Case No. 19-22519 (RDD)
                                 )
                      Debtor.    )
                                 )
 Tax I.D. No. XX-XXXXXXX         )
                                 )
 In re:                          )               Chapter 11
                                 )
 WINDSTREAM NUVOX KANSAS, LLC,   )               Case No. 19-22476 (RDD)
                                 )
                      Debtor.    )
                                 )
 Tax I.D. No. XX-XXXXXXX         )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 38 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM NUVOX MISSOURI, LLC,                  )   Case No. 19-22480 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM NUVOX OHIO, LLC,                      )   Case No. 19-22484 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM NUVOX OKLAHOMA,                       )   Case No. 19-22489 (RDD)
 LLC,                                             )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM NUVOX, LLC,                           )   Case No. 19-22492 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM OF THE MIDWEST, INC.,                 )   Case No. 19-22496 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 39 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM OHIO, LLC,                            )   Case No. 19-22501 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM OKLAHOMA, LLC,                        )   Case No. 19-22503 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM PENNSYLVANIA, LLC,                    )   Case No. 19-22505 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM SERVICES, LLC,                        )   Case No. 19-22400 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM SHAL NETWORKS, INC.,                  )   Case No. 19-22507 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd   Doc 3       Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 40 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM SHAL, LLC,                            )   Case No. 19-22509 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM SHARED SERVICES, LLC,                 )   Case No. 19-22479 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM SOUTH CAROLINA, LLC,                  )   Case No. 19-22481 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM SOUTHWEST                             )   Case No. 19-22485 (RDD)
 LONG DISTANCE, LLC,                              )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM STANDARD, LLC,                        )   Case No. 19-22488 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
19-22368-rdd     Doc 3     Filed 03/01/19    Entered 03/01/19 13:30:09   Main Document
                                            Pg 41 of 48


                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM SUGAR LAND, LLC,                      )   Case No. 19-22490 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM SUPPLY, LLC,                          )   Case No. 19-22493 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM SYSTEMS OF THE                        )   Case No. 19-22495 (RDD)
 MIDWEST, INC.,                                   )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WINDSTREAM WESTERN RESERVE,                      )   Case No. 19-22497 (RDD)
 LLC,                                             )
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )
                                                  )
 In re:                                           )   Chapter 11
                                                  )
 XETA TECHNOLOGIES, INC.,                         )   Case No. 19-22499 (RDD)
                                                  )
                     Debtor.                      )
                                                  )
 Tax I.D. No. XX-XXXXXXX                          )


          ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES
19-22368-rdd        Doc 3     Filed 03/01/19       Entered 03/01/19 13:30:09              Main Document
                                                  Pg 42 of 48


        Upon unopposed the motion (the “Motion”)1 of the above-captioned debtors and debtors

in possession (collectively, “the Debtors”) for entry of an order (this “Order”), directing the joint

administration of the Debtors’ chapter 11 cases for procedural purposes only, all as more fully set

forth in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of

Reference from the United States District Court for the Southern District of New York, dated

February 1, 2012; and this Court having found that venue of the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409 and that this is a core proceeding pursuant to 28 U.S.C. §

157(b) that this Court may decide by a final order consistent with Article III of the United States

Constitution; and this Court having found that the Debtors’ notice of the Motion and opportunity

for a hearing on the Motion were appropriate under the circumstances and no other notice need be

provided; and upon the record of the hearing held by the Court on the Motion on February 26,

2018; and this Court having determined that the legal and factual bases set forth in the Motion and

at the hearing establish good and sufficient cause for the relief granted herein; now, therefore,, it

is HEREBY ORDERED THAT:

        1.       The Motion is granted as set forth herein.

        2.       The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by this Court under Case No. 19-22312 (RDD).

        3.       The caption of the jointly administered cases should read as follows:




1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-22368-rdd           Doc 3       Filed 03/01/19        Entered 03/01/19 13:30:09                   Main Document
                                                        Pg 43 of 48


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
    WINDSTREAM HOLDINGS, INC., et al.,1                            )   Case No. 19-22312 (RDD)
                                                                   )
                                         Debtors.                  )   (Jointly Administered)
                                                                   )

             4.     The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

             5.     A docket entry, substantially similar to the following, shall be entered on the docket

of each of the debtors other than Windstream Holdings, Inc. to reflect the joint administration of

these chapter 11 cases:

                    An order has been entered in accordance with Rule 1015(b) of the
                    Federal Rules of Bankruptcy Procedure directing the joint
                    administration of the chapter 11 cases of: Windstream Business
                    Holdings, LLC, Case No. 19-22310; Windstream Holdings, Inc.,
                    Case No. 19-22312; Allworx Corp., Case No. 19-22345; American
                    Telephone Company, LLC, Case No. 19-22349; ARC Networks,
                    Inc., Case No. 19-22362; A.R.C. Networks, Inc., Case No. 19-
                    22338; ATX Communications, Inc., Case No. 19-22368; ATX
                    Licensing, Inc., Case No. 19-22371; ATX Telecommunications
                    Services of Virginia, LLC, Case No. 9-22377; Birmingham Data
                    Link, LLC, Case No. 19-22382; BOB, LLC, Case No. 19-22387;
                    Boston Retail Partners LLC, Case No. 19-22392; BridgeCom
                    Holdings, Inc., Case No. 19-22403; BridgeCom International, Inc.,
                    Case No. 19-22408; BridgeCom Solutions Group, Inc.,
                    Case No. 19-22428;        Broadview        Networks,        Inc.,
                    Case No. 19-22456; Broadview Networks of Massachusetts, Inc.,
                    Case No. 19-22440; Broadview Networks of Virginia, Inc.,
                    Case No. 19-22454;     Broadview     NP    Acquisition    Corp.,
                    Case No. 19-22461; Buffalo Valley Management Services, Inc.,

1
      The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of debtor entities in these chapter 11 cases, for which the Debtors have requested joint administration, a
      complete list of the debtor entities and the last four digits of their federal tax identification numbers is not provided
      herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
      noticing agent at http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of
      these chapter 11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.


                                                              43
19-22368-rdd     Doc 3   Filed 03/01/19    Entered 03/01/19 13:30:09    Main Document
                                          Pg 44 of 48


               Case No. 19-22463; Business Telecom of Virginia, Inc.,
               Case No. 19-22466; Business Telecom, LLC, Case No. 19-22469;
               BV-BC Acquisition Corporation, Case No. 19-22471; Cavalier IP
               TV, LLC, Case No. 19-22474; Cavalier Services, LLC,
               Case No. 19-22313; Cavalier Telephone Mid-Atlantic, L.L.C.,
               Case No. 19-22315; Cavalier Telephone, L.L.C., Case No. 19-
               22317; CCL Historical, Inc., Case No. 19-22319; Choice One
               Communications of Connecticut Inc., Case No. 19-22322; Choice
               One Communications of Maine Inc., Case No. 19-22324; Choice
               One Communications of Massachusetts Inc., Case No. 19-22326;
               Choice One Communications of New York Inc., Case No. 19-
               22329; Choice One Communications of Ohio Inc., Case No. 19-
               22331; Choice One Communications of Pennsylvania Inc.,
               Case No. 19-22332; Choice One Communications of Rhode Island,
               Inc., Case No. 19-22335; Choice One Communications Resale
               L.L.C., Case No. 19-22341; Choice One Communications of
               Vermont Inc., Case No. 19-22339; Choice One of New Hampshire,
               Inc., Case No. 19-22344; Cinergy Communications Company of
               Virginia, LLC, Case No. 19-22353; Conestoga Enterprises, Inc.,
               Case No. 19-22356; Conestoga Management Services, Inc.,
               Case No. 19-22358; Conestoga Wireless Company, Case No. 19-
               22360; Connecticut Broadband, LLC, Case No. 19-22363;
               Connecticut Telephone & Communication Systems, Inc.,
               Case No. 19-22365; Conversent Communications Long Distance,
               LLC Case No. 19-22366; Conversent Communications of
               Connecticut,      LLC,      Case No. 19-22369;     Conversent
               Communications of Maine, LLC, Case No. 19-22372; Conversent
               Communications of Massachusetts, Inc., Case No. 19-22375;
               Conversent Communications of New Hampshire, LLC,
               Case No. 19-22378; Conversent Communications of New Jersey,
               LLC, Case No. 19-22380; Conversent Communications of New
               York, LLC, Case No. 19-22384; Conversent Communications of
               Pennsylvania,      LLC,     Case No. 19-22386;     Conversent
               Communications of Rhode Island, LLC, Case No. 19-22388;
               Conversent      Communications       of    Vermont,     LLC,
               Case No. 19-22391; Conversent Communications Resale L.L.C,
               Case No. 19-22394; CoreComm-ATX, Inc., Case No. 19-22401;
               CoreComm Communications, LLC, Case No. 19-22399; CTC
               Communications      Corporation,   Case No. 19-22405;    CTC
               Communications of Virginia, Inc., Case No. 19-22407; D&E
               Communications, LLC, Case No. 19-22411; D&E Management
               Services, Inc., Case No. 19-22414; D&E Networks, Inc.,
               Case No. 19-22417; D&E Wireless, Inc., Case No. 19-22419;
               Deltacom, LLC, Case No. 19-22423; Earthlink Business, LLC,
               Case No. 19-22427; Earthlink Carrier, LLC, Case No. 19-22430;
               Equity Leasing, Inc., Case No. 19-22432; Eureka Broadband


                                             44
19-22368-rdd     Doc 3    Filed 03/01/19    Entered 03/01/19 13:30:09     Main Document
                                           Pg 45 of 48


               Corporation, Case No. 19-22435; Eureka Holdings, LLC,
               Case No. 19-22437; Eureka Networks, LLC, Case No. 19-22438;
               Eureka Telecom, Inc., Case No. 19-22445; Eureka Telecom of VA,
               Inc.,   Case No. 19-22442;      Georgia    Windstream,     LLC,
               Case No. 19-22447; Heart of the Lakes Cable Systems, Inc.,
               Case No. 19-22451; Infocore, Inc., Case No. 19-22314; Info-
               Highway International, Inc., Case No. 19-22321; InfoHighway
               Communications Corporation, Case No. 19-22318; InfoHighway of
               Virginia, Inc., Case No. 19-22325; Intellifiber Networks, LLC,
               Case No. 19-22328; Iowa Telecom Data Services, L.C.,
               Case No. 19-22330; Iowa Telecom Technologies, LLC
               ,Case No. 19-22333; IWA Services, LLC, Case No. 19-22336;
               KDL       Holdings,      LLC,     Case No. 19-22337;      LDMI
               Telecommunications, LLC, Case No. 19-22342; Lightship
               Telecom, LLC, Case No. 19-22346;             MassComm, LLC,
               Case No. 19-22347; McLeodUSA Information Services LLC,
               Case No. 19-22350; McLeodUSA Purchasing, LLC, Case No. 19-
               22352; McLeodUSA Telecommunications Services, L.L.C.,
               Case No. 19-22355; MPX, Inc., Case No. 19-22357; Nashville Data
               Link, LLC, Case No. 19-22361; Network Telephone, LLC,
               Case No. 19-22364; Norlight Telecommunications of Virginia,
               LLC, Case No. 19-22367; Oklahoma Windstream, LLC,
               Case No. 19-22370;       Open     Support      Systems,    LLC,
               Case No. 19-22373; PaeTec Communications of Virginia, LLC,
               Case No. 19-22376; PaeTec Communications, LLC, Case No. 19-
               22311; PAETEC Holding, LLC, Case No. 19-22381; PAETEC
               iTEL, L.L.C., Case No. 19-22385; PAETEC Realty LLC,
               Case No. 19-22389; PAETEC, LLC, Case No. 19-22393; PCS
               Licenses, Inc., Case No. 19-22396; Progress Place Realty Holding
               Company, LLC, Case No. 19-22398; RevChain Solutions, LLC,
               Case No. 19-22402; SM Holdings, LLC, Case No. 19-22406;
               Southwest Enhanced Network Services, LLC, Case No. 19-22409;
               Talk America of Virginia, LLC, Case No. 19-22412; Talk America,
               LLC, Case No. 19-22416; Teleview, LLC, Case No. 19-22420;
               Texas Windstream, LLC, Case No. 19-22316; The Other Phone
               Company, LLC, Case No. 19-22323; TriNet, LLC, Case No. 19-
               22327; TruCom Corporation, Case No. 19-22334; US LEC
               Communications LLC, Case No. 19-22340; US LEC of Alabama
               LLC, Case No. 19-22343; US LEC of Florida LLC, Case No. 19-
               22348; US LEC of Georgia LLC, Case No. 19-22351; US LEC of
               Maryland LLC, Case No. 19-22379; US LEC of North Carolina
               LLC, Case No. 19-22383; US LEC of Pennsylvania LLC,
               Case No. 19-22395; US LEC of South Carolina LLC,
               Case No. 19-22404;      US     LEC      of    Tennessee    LLC,
               Case No. 19-22410; US LEC of Virginia LLC, Case No. 19-22415;
               US Xchange Inc., Case No. 19-22455; US Xchange of Illinois,


                                              45
19-22368-rdd     Doc 3    Filed 03/01/19    Entered 03/01/19 13:30:09      Main Document
                                           Pg 46 of 48


               L.L.C., Case No. 19-22425; US Xchange of Indiana, L.L.C.,
               Case No. 19-22436; US Xchange of Michigan, L.L.C.,
               Case No. 19-22443; US Xchange of Wisconsin, L.L.C.,
               Case No. 19-22450; Valor Telecommunications of Texas, LLC,
               Case No. 19-22460; WaveTel NC License Corporation,
               Case No. 19-22465; WIN Sales & Leasing, Inc., Case No. 19-
               22470; Windstream Accucomm Networks, LLC, Case No. 19-
               22472; Windstream Accucomm Telecommunications, LLC,
               Case No. 19-22475; Windstream Alabama, LLC, Case No. 19-
               22478; Windstream Arkansas, LLC, Case No. 19-22483;
               Windstream Buffalo Valley, Inc., Case No. 19-22487; Windstream
               BV Holdings, LLC, Case No. 19-22494; Windstream Cavalier,
               LLC, Case No. 19-22500; Windstream Communications Kerrville,
               LLC, Case No. 19-22424; Windstream Communications Telecom,
               LLC, Case No. 19-22429; Windstream Communications, LLC,
               Case No. 19-22433; Windstream Concord Telephone, LLC,
               Case No. 19-22439;       Windstream        Conestoga,       Inc.,
               Case No. 19-22446; Windstream CTC Internet Services, Inc.,
               Case No. 19-22448;     Windstream     D&E     Systems,    LLC,
               Case No. 19-22452; Windstream D&E, Inc., Case No. 19-22457;
               Windstream Direct, LLC, Case No. 19-22459; Windstream Eagle
               Holdings LLC, Case No. 19-22464; Windstream Eagle Services,
               LLC,     Case No. 19-22467;    Windstream     EN-TEL,     LLC,
               Case No. 19-22390; Windstream Finance Corp, Case No. 19-
               22397; Windstream Florida, LLC, Case No. 19-22413; Windstream
               Georgia Communications, LLC, Case No. 19-22418; Windstream
               Georgia Telephone, LLC, Case No. 19-22422; Windstream
               Georgia, LLC, Case No. 19-22426; Windstream Holding of the
               Midwest,     Inc.,   Case No. 19-22431;     Windstream     Iowa
               Communications, LLC, Case No. 19-22434; Windstream Iowa-
               Comm, LLC, Case No. 19-22441; Windstream IT-Comm, LLC,
               Case No. 19-22444; Windstream KDL, LLC, Case No. 19-22449;
               Windstream KDL-VA, LLC, Case No. 19-22453; Windstream
               Kentucky East, LLC, Case No. 19-22458; Windstream Kentucky
               West, LLC, Case No. 9-22462; Windstream Kerrville Long
               Distance, LLC, Case No. 19-22468; Windstream Lakedale Link,
               Inc., Case No. 19-22473; Windstream Lakedale, Inc., Case No. 19-
               22477; Windstream Leasing, LLC, Case No. 19-22482;
               Windstream Lexcom Communications, LLC, Case No. 19-22486;
               Windstream Lexcom Entertainment, LLC, Case No. 19-22491;
               Windstream Lexcom Long Distance, LLC, Case No. 19-22498;
               Windstream Lexcom Wireless, LLC, Case No. 19-22502;
               Windstream Mississippi, LLC, Case No. 19-22504; Windstream
               Missouri, LLC, Case No. 19-22506; Windstream Montezuma, LLC,
               Case No. 19-22508; Windstream Nebraska, Inc., Case No. 19-
               22510; Windstream Network Services of the Midwest, Inc.,


                                              46
19-22368-rdd     Doc 3    Filed 03/01/19    Entered 03/01/19 13:30:09            Main Document
                                           Pg 47 of 48


               Case No. 19-22511; Windstream New York, Inc., Case No. 19-
               22512; Windstream Norlight, LLC, Case No. 19-22513;
               Windstream North Carolina, LLC, Case No. 19-22514; Windstream
               NorthStar, LLC, Case No. 19-22515; Windstream NTI, LLC,
               Case No. 19-22516; Windstream NuVox Arkansas, LLC,
               Case No. 19-22517; Windstream NuVox Illinois, LLC,
               Case No. 19-22518; Windstream NuVox Indiana, LLC,
               Case No. 19-22519; Windstream NuVox Kansas, LLC,
               Case No. 19-22476; Windstream NuVox Missouri, LLC,
               Case No. 19-22480; Windstream NuVox Ohio, LLC, Case No. 19-
               22484; Windstream NuVox Oklahoma, LLC, Case No. 19-22489;
               Windstream NuVox, LLC, Case No. 19-22492; Windstream of the
               Midwest, Inc., Case No. 19-22496; Windstream Ohio, LLC,
               Case No. 19-22501; Windstream Oklahoma, LLC, Case No. 19-
               22503; Windstream Pennsylvania, LLC, Case No. 19-22505;
               Windstream Services, LLC, Case No. 19-22400; Windstream
               SHAL Networks, Inc., Case No. 19-22507; Windstream SHAL,
               LLC, Case No. 19-22509; Windstream Shared Services, LLC,
               Case No. 19-22479; Windstream South Carolina, LLC,
               Case No. 19-22481; Windstream Southwest Long Distance, LLC,
               Case No. 19-22485; Windstream Standard, LLC, Case No. 19-
               22488; Windstream Sugar Land, LLC, Case No. 19-22490;
               Windstream Supply, LLC, Case No. 19-22493; Windstream
               Systems of the Midwest, Inc., Case No. 19-22495; Windstream
               Western Reserve, LLC, Case No. 19-22497; Xeta Technologies,
               Inc., Case No. 19-22499. All further pleadings and other papers
               shall be filed in and all further docket entries shall be made in
               Case No. 19-22312 (RDD).

       6.      One consolidated docket, one file, and one consolidated service list shall be

maintained by the Debtors and kept by the clerk of the Bankruptcy Court with the assistance of

the notice and claims agent retained by the Debtors in these chapter 11 cases.

       7.      The Debtors may file their monthly operating reports required by the Operating

Guidelines and Reporting Requirements for Debtors in Possession and Trustees, issued by the

U.S. Trustee, by consolidating the information required for each debtor in one report that tracks

and breaks out all of the specific information (e.g., receipts, disbursements, etc.) on a

debtor-by-debtor basis in each monthly operating report.




                                               47
19-22368-rdd     Doc 3     Filed 03/01/19    Entered 03/01/19 13:30:09          Main Document
                                            Pg 48 of 48


       8.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this Order

shall be without prejudice to the rights of the Debtors to seek entry of an order substantively

consolidating their respective cases.

       9.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       10.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such motion and the requirements of the local rules of this Court are satisfied by such notice.

       11.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       12.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: White Plains, New York
        February 28, 2019
                                                /s/Robert D. Drain
                                                THE HONORABLE ROBERT D. DRAIN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                 48
